From judgment rendered herein, that the town of Hillsboro recover from the Merchants and Farmers Bank the sum of $1,215.97, and interest thereon from 11 June, 1923, and costs, plaintiff and defendant, Maryland Casualty Company, appealed.
The Court being evenly divided in opinion, Brogden, J., having been of counsel for the defendant, Merchants and Farmers Bank, in the trial below, not sitting, the judgment of the court below is affirmed and stands as the decision in this case without becoming a precedent. McCarter v. R. R.,187 N.C. 863.
Affirmed.